         8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 1 of 7 - Page ID # 1




                              IN THE LTNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                             Plaintiff,                                Civil No. 8:l8CV  5 oo
             vs.
                                                         (]OMPI,AINT FOR FORFEITURE lNREM
 $43,345.00 IN UNITED STATES
 CURRENCY,

                             Defendant.




         The United States of America, for its cause ofaction against the Defendant pursuant to

Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture

Actions, states and alleges as follows:

                                            Nature of the Action

         I   .     This is an action to forfeit property to the United States for violations of   2l   U.S.C.

$ 881.

                                           The Defendant In Rent

         2.        The Defendant property consists of$43,345.00 in United States currency seized from

Brittany Burton-Hipps on May 2, 2018, during a traIfic stop on eastbound Interstate 80 near              84th


Street, in Omaha, Nebraska. Ms. Burton-Hipps, the sole occupant ofthe rental car, was identified

from her Illinois driver's license. The U.S. Marshals Service currently has custody of the

Defendant property at Omaha, Nebraska.
          8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 2 of 7 - Page ID # 2




debris or potholes in the lane. Woodward activated his emergency lights and conducted a traffic

stop on eastbound Interstate 80 near 84th Street, Omaha, Nebraska.

          8.      Woodward approached the silver Ford Focus and made contact with the driver.

Woodward asked the driver for her license, registration and insurance. The driver, identified as

Brittany Burton-Hipps, said she rented the car and she said she had a picture ofher rental

agreement on her phone.

          9.      Woodward explained to Burton-Hipps that he stopped her because she was

following the car in front ofher too closely and that she had crossed the white hash line to the

right. He asked if     she was feeling okay. Burton-Hipps stated that she was fine.

      10.         Woodward asked her where she was going. Burton-Hipps said she was traveling

back to Chicago, Illinois, where she lives.

      I   I   .   Woodward asked Burton-Hipps where she was traveling from, and she said she was

traveling from Los Angeles, Califomia where she was visiting a friend. Woodward asked how

long she had stayed in L.A., and she said three days.

      12.         Woodward asked if Burton-Hipps drove to L.A., and she said that she took a flight

to L.A. Woodward asked her why she did not fly back to Chicago, and she said that she just did

not want      to. Burton-Hipps    said she was nervous to   fly after the Southwest stories and was even

more nervous       fllng   Spirit Airlines.

      13.         Reviewing a picture of the rental agreement on her phone, Woodward noticed that

Burton-Hipps paid a high amount for the one way rental. Burton-Hipps explained that she likes

to take pictures when she drives. Woodward asked her how much she spent on the rental and she

exclaimed, "Too much."
          8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 3 of 7 - Page ID # 3




        14.       Woodward asked Burton-Hipps if she had any luggage with her, and she said she

had one bag in the trunk.

        15.       Woodward asked Burton-Hipps if her trip was a last minute trip or if she had it

planned out. She replied that it was a last minute trip.

        16.       Woodward asked her if she stayed at a hotel or with her friend, and she said she

stayed with her friend.

        l'7   .   Woodward asked her what she did for a living and she stated that she is an

independent contractor and does modeling/bottle sewice.

        18.       Woodward told Burton-Hipps that she was going to receive a verbal waming and

asked   if    she had any more questions and she, replied    no.   He asked her   ifhe could   ask her a

couple more questions, and she said yes. Woodward explained that her itinerary was not normal

and explained the reasons      why. He asked her if   she had any illegal items in her car such as

illegal drugs, weapons or large amounts of money, and Burton-Hipps said no.

        19.       Woodward asked Burton-Hipps ifhe could search her car, and she said that he

could, but seemed hesitant to give consent. Woodward explained to her that she could deny

consent. Burton-Hipps then said that she would like to deny consent.

        20.       Woodward explained to Burton-Hipps that due to the suspicious story that he was

going to deploy his dog around the car. Burton-Hipps was silent for several seconds and then

stated "Can I be honest with     you?" Woodward said that he would appreciate it if        she was.

Burton-Hipps admitted that she has a confidential contract from an investment that she made.

She explained that the investment is     with   a cannabis   industry and that she was given cash. She

said that an investor had attempted to travel with a large amount ofcash and that TSA
       8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 4 of 7 - Page ID # 4




confiscated the money. She said she could not take the chance of the money being confiscated,

and decided to drive with the money in the car.

      21.    Woodward asked how much cash was in the car. She stated forty-two thousand

($42,000.00) and that it was an initial payment. He asked her to sit in his cruiser.

      22.    When Woodward began to remove his certified police drug detection canine,        Irki,
out of the patrol car, Burton-Hipps admitted that there was marijuana in the rental car.

      23.    Woodward then deployed [oki, who is certified to indicate to the odor of

marijuana, cocaine, heroin and methamphetamine, on the rental car.

      24.    Loki alerted to the odor ofa narcotic to the trunk area ofthe rental car by standing

with his front paws on the back of the car and staring at the back of the car, thus indicating to the

presence of a narcotic emanating from the back of the car.

      25.    Woodward began searching the car and found a large brown bag. Inside the bag,

Woodward located several clothing items. Woodward removed the clothes and found a large heat

sealed bag containing suspected marijuana. Under the marijuana Woodward located two manila

envelopes that contained several bundles of U.S. currency in each envelope.

      26.    Law enforcement transported Burton-Hipps and the rental car to the Douglas

County Sherills Office K9 Building.

      27.    Woodward read Burton-Hipps her Miranda rights and asked her if she was willing

to talk to Woodward regarding the currency. She stated that she was willing to speak to

Woodward without an attomey.
        8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 5 of 7 - Page ID # 5




      28.     Woodward asked Burton-Hipps how she obtained the money. She stated that a man

named John Farris gave her the money from an investment that she made through Farris'

cultivation centers.

      29.     Woodward asked what Farris cultivated. Burton-Hipps said that Farris grows

marijuana. She said that the marijuana located in the trunk of the car was not related to the

money and that she had purchased the marijuana from a different place for her brother who

suffers from schizophrenia. Burton-Hipps said that she saved her money over the years and

wanted to invest the money so that she could take care of her family. She claimed that Farris

contacted her and told her to pick her money up and that was the main reason for her trip to

Califomia. Burton-Hipps again stated that   she did not want to take the chance   of TSA

confiscating her money and that she wasjust going to take the chance and drive the money back

to Chicago.

      30.     Woodward advised Burton-Hipps that he was going to seize all of the money

located inside of the car except for the money in her purse. Her cell phone, marijuana and

documents stating where she had received the money were also seized in addition to an extra

bundle of U.S. currency located in a camera bag that was in the trunk of the car.

      31.     Burton-Hipps was issued a citation for possession of marijuana more than an ounce

less than a pound.

      32.     Before counting the currency, the bundles were subjected to a discretionary   sniffin
the Douglas County Sherriffs K9 Office. Woodward and Loki conducted the sniff. The dog

gave a positive indication to the odor ofcontrolled substance coming from the currency.




                                                6
       8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 6 of 7 - Page ID # 6




      33.     Law enforcement counted the currency in the two manila envelopes. Each

envelope contained twenty-one thousand dollars ($21,000.00) in twenty dollar bills totaling

forty-two thousand dollars (542,000.00). The single bundle totaled one thousand three hundred

and forty-five dollars ($1,345.00) for a combined total of forty-three thousand three hundred and

forty-fi ve dollars ($43,345.00).

                                      Claim for Relief

       WHEREFORE, the United States of America prays the Defendant property be proceeded

against for forfeiture in accordance with the laws, regulations and rules of this Court; that due

notice be given to all interested parties to appear and show cause why forfeiture should not be

decreed; that the Defendant property be condemned, as forfeited, to the United States of America

and disposed of according to law and regulations; that the costs of this action be assessed against

the Defendant property; and for such other and further relief as this Court may deem just and

equitable. The United States requests that any trial occur in Omaha, Nebraska.




                                                     T]NITED STATES OF AMERICA,
                                                     Plaintiff

                                                     JOSEPH P. KELLY
                                                     United States Attomey




                                                     AMY B. BLACKBURN (MO#48222)
                                                     Assistant U.S. Attomey
                                                     1620 Dodge Street, Suite 1400
                                                     Omaha,NE 68102-1506
                                                     Tel: (402) 661-3700
                                                     Fax: (402) 345-5724
                                                     E-mail : amv.blackburn@usdoi.eov

                                                 7
      8:18-cv-00500-SMB Doc # 1 Filed: 10/23/18 Page 7 of 7 - Page ID # 7




                                     VERIFICATION

       I, Deputy, Andrew Woodward, hereby verifr and declare under penalty of

perjury that I am a Deputy Sheriff with the Douglas County Sherifs Office, that I

have read the foregoing Verified Complaint in Rem and,ktow the contents thereol

and that the factual matters contained in paragraphs 7 through 33.of the Verifred

Complaint are true to the best of my knowledge, except that those matters herein

stated to be alleged on information and belief and as to those matters I believe them

to be true.

       The sources of my knowledge and information and the grounds of my belief

are the of6cial files and records ofDouglas County and the United States,

information supplied to me by other law enforcement offrcers, as well as my

investigation of this case, together with others, as a Deputy ofthe Douglas County

Sherifrd6ffiy.verift and declare under penalty   of perjury that the foregoi-ng is true

and correct.




Dated October Z{zO1.8

                                                                              3"r
                                             Andrew Woodward

                                             Douglas County Sheriffs Office
